Monks, J.
Appellant brought this action against appellees and others. The complaint was in two paragraphs. The first paragraph declared upon promissory notes alleged to have been executed by one of the defendants below for the unpaid purchase money of certain real estate, and demanded judgment thereon against the maker of said note, and that the same be adjudged a vendor’s lien on said real estate. The second paragraph was to revive an order of sale of said real estate in an attachment proceeding on the same notes.
One of the defendants below was a. minor, and a guardian ad litem was appointed for him, who filed a general denial to the complaint. The other defendants, except appellee, were defaulted. Three of the defendants, who are the appellees here, filed separate demurrers to each paragraph of the complaint, which were sustained, and judgment was rendered in their favor for costs. The record states that from this judgment appellant prayed an appeal, and that said cause was continued as to the other defendants.
It is the general rule in this State that appeals can only be taken from final judgments. Elliott’s App. Proced., sections 80, 84.
The well settled rule is, that a judgment is not final unless it disposes of all the issues as to all the parties. The rights of all the parties must be adjudicated. Elliott’s App. Proced., sections 85, 90. “The fundamental principle is that the case, in all its parts, must be disposed of in so far as it is before the court, under the issues, otherwise it will not be regarded as one in which an appeal will lie.” Elliott’s App. Proced., section 91.
*115When this appeal was taken, no judgment had been rendered against the defendants defaulted, nor had the issue made by the answer of the guardian ad litem, to the complaint been disposed of. The case as to said defendants was continued until the next term of the court. What disposition, if any, has since been made of said cause is not shown by the record.
This appeal was, therefore, taken before a final disposition of said cause as to all the parties, and must be dismissed.
The appeal is dismissed.